Exhibit 10.5

Amended and Restated Severance and Change of Control Agreement

 

This Amended and Restated Severance and Change of Control Agreement (the
“Agreement”) is made and entered into, effective as of March 25, 2019 (the
“Effective Date”), by and between CytomX Therapeutics, Inc. a Delaware
corporation (the “Company”), and Debanjan Ray (“Employee”) and amends and
restates in its entirety that certain Severance and Change of Control Agreement
dated as of May 15, 2017 by and between the Company and Employee, as amended
(the “Prior Agreement”).  

 

Upon acceptance of this Agreement, the following terms and conditions shall
apply to your employment:

 

 

1.

Term of Employment and Severance Benefits. It is important for you to understand
that California is an "at will" employment state. This means that you will have
the right to terminate your employment relationship with the Company at any time
for any reason. Similarly, the Company will have the right to terminate its
employment relationship with you at any time for any reason. Your employment and
this Agreement will be governed by the laws of California, without regard to the
conflict of law rules thereof.  Notwithstanding the foregoing, in the event
that, other than during a Change of Control Period (as defined below), the
Company terminates your employment at any time without Cause (as defined below),
or if you terminate your employment for Good Reason (as defined below), then the
Company shall pay you a lump sum amount equal to (i) twelve (12) months of your
then current base salary (without giving any effect to any reduction thereof
which may constitute Good Reason), plus (ii) the annual bonus you are eligible
to receive for the Calendar year in which your termination occurs assuming
performance is achieved at target and pro-rated based on your termination date,
which will be payable within the period of time set forth in Section 3 below
following your termination of employment.  In addition, the Company will provide
and pay the premium cost for you and your dependents of medical and dental
insurance benefits to the extent you were receiving such benefits immediately
prior to your termination date from the date of your termination of employment
through the earlier of the twelve (12) month anniversary of the termination of
your employment, or the date you become eligible for medical and dental
insurance benefits from a subsequent employer, provided, that you timely elect
"COBRA" coverage under the Company group health insurance plan under which
coverage was being provided to you at the time when your employment terminates.
If the Company is unable to provide such medical and dental insurance benefits
or "COBRA" coverage is not available to you as of the time when your employment
is terminated, then the Company will pay to you a lump sum equal to the premium
cost of the benefits provided for the twelve (12) months prior to your
termination, payable within the period of time set forth in Section 3 below
following your termination of employment.  

 

 

2.

Termination in Connection with a Change of Control.  In the event that within
sixty (60) days before or twelve (12) months following the consummation of a
Change of Control (as defined below) (the “Change of Control Period”), the
Company, or any successor thereto, terminates your employment without Cause or
you terminate your employment for Good Reason, then the Company shall (i) pay a
lump sum amount equal to twelve (12) months of your then current base salary
(without giving any

1 | Page

 

 

US-DOCS\105988660.1

--------------------------------------------------------------------------------

 

effect to any reduction thereof which may constitute Good Reason), which will be
payable within the period of time set forth in Section 3 below following your
termination of employment, (ii) pay a lump sum amount equal to twelve (12)
months of the annual bonus you are eligible to receive for the current Calendar
year assuming performance is achieved at target and, which will be payable
within the period of time set forth in Section 3 below following your
termination of employment, and (iii) the vesting and, if applicable,
exercisability of each Company equity award held by you, including, without
limitation, each stock option of any kind and nature (e.g., time or performance
based, etc.), shall accelerate in full as of immediately prior to your
termination of employment. In addition, the Company will provide and pay the
premium cost for you and your dependents of medical and dental insurance
benefits to the extent you were receiving such benefits immediately prior to
your termination date from the date of your termination of employment through
the earlier of the twelve (12) month anniversary of the termination of your
employment or the date you become eligible for medical and dental insurance
benefits from a subsequent employer, provided that you timely elect "COBRA"
coverage under the Company group health insurance plan under which coverage was
being provided to you at the time when your employment terminates. If the
Company is unable to provide such medical and dental insurance benefits or
"COBRA" coverage is not available to you as of the time when your employment is
terminated, then the Company will pay to you a lump sum equal to the premium
cost of the benefits provided for the twelve (12) months prior to your
termination, payable within the period of time set forth in Section 3 below
following your termination of employment.

 

 

3.

Release. The Company's obligations to make such payments and provide such
benefits shall be contingent upon your execution of a release in a form
reasonably acceptable to the Company (the "Release") which Release must be
signed and any applicable revocation period with respect thereto must have
expired by the 30th day following your termination of employment (unless your
termination is “in connection with an exit incentive or other employment
termination program” (as such phrase is defined in the Age Discrimination in
Employment Act of 1967), in which case the date shall be by the 52nd day
following your termination of employment).  The Release will not waive any of
your rights, or obligations of the Company, regarding: (1) any right to
indemnification and/or contribution, advancement or payment of related expenses
you may have pursuant to the Company’s Bylaws, Articles of Incorporation, under
any written indemnification or other agreement between the parties, and/or under
applicable law; (2) any rights that you may have to insurance coverage under any
directors and officers liability insurance, other insurance policies of the
Company, COBRA or any similar state law; (3) any claims for worker’s
compensation, state disability or unemployment insurance benefits, or any other
claims that cannot be released as a matter of applicable law; (4)  rights to any
vested benefits under any stock, compensation or other employee benefit plan of
the Company; (5) any rights you may have as an existing shareholder of the
Company; and (6) any claims arising after the effective date of the Release.
Nothing in the Release or any other agreement between you and the Company will
prohibit or prevent you from providing truthful testimony or otherwise
responding accurately and fully to any question, inquiry or request for
information or documents when required by legal process, subpoena, notice, court
order or law (including, without limitation, in any criminal, civil, or
regulatory proceeding or investigation), or as necessary in any action for
enforcement or claimed breach of this Agreement or any other legal dispute with
the Company. If the Release has been signed and any applicable revocation period
has expired prior to the 30th day (or 52nd day, as applicable) following your
termination of employment, then the severance payments above may be made on such
earlier date; provided, however, that if the 30th day (or 52nd day, as
applicable) following your termination of employment occurs in the calendar year
following the year of your termination date, then the payments shall not be made
earlier than January 1 of such subsequent calendar year.

 

2 | Page

 

 

US-DOCS\105988660.1

--------------------------------------------------------------------------------

 

4.

Section 280G of the Code.

 

 

(a)

Notwithstanding anything in this Agreement to the contrary, if any payment,
distribution, or other benefit provided by the Company to or for the benefit of
you, whether paid or payable or distributed or distributable pursuant to the
terms of this Agreement or otherwise (collectively, the “Payments”), (x)
constitute a “parachute payment” within the meaning of Section 280G of the Code,
and (y) but for this Section 4 would be subject to the excise tax imposed by
Section 4999 of the Code or any similar or successor provision thereto (the
“Excise Tax”), then the Payments shall be either: (i) delivered in full pursuant
to the terms of this Agreement, or (ii) delivered to such lesser extent as would
result in no portion of the payment being subject to the Excise Tax, as
determined in accordance with Section 4(b).

 

 

(b)

The determination of whether Section 4(a)(i) or Section 4(a)(ii) shall be given
effect shall be made by the Company on the basis of which of such clauses
results in the receipt by you of the greater Net After-Tax Receipt (as defined
herein) of the aggregate Payments. The term “Net After-Tax Receipt” shall mean
the present value (as determined in accordance with Section 280G of the Code) of
the payments net of all applicable federal, state and local income, employment,
and other applicable taxes and the Excise Tax.

 

 

(c)

If Section 4(a)(ii) is given effect, the reduction shall be accomplished in
accordance with Section 409A of the Code and the following: first by reducing,
on a pro rata basis, cash Payments that are exempt from Section 409A of the
Code; second by reducing, on a pro rata basis, other cash Payments; and third by
forfeiting any equity-based awards that vest and become payable, starting with
the most recent equity-based awards that vest, to the extent necessary to
accomplish such reduction.

 

 

(d)

Unless the Company and Employee otherwise agree in writing, any determination
required under this Section 4 shall be made by the Company’s independent
accountants or compensation consultants (the “Third Party”), and all such
determinations shall be conclusive, final and binding on the parties hereto. The
Company and Employee shall furnish to the Third Party such information and
documents as the Third Party may reasonably request in order to make a
determination under this Section 4. The Company shall bear all fees and costs of
the Third Party with respect to all determinations under or contemplated by this
Section 4.

 

For purposes of this Agreement, a "Change of Control" shall mean the occurrence
of any of the following events, provided that such event or occurrence
constitutes a change in the ownership or effective control of the Company, or a
change in the ownership of a substantial portion of the assets of the Company,
as defined in Treasury Regulation §§ 1.409A-3(i)(5)(v), (vi), and (vii): (i) any
merger or consolidation that results in the voting securities of the Company
outstanding immediately prior thereto representing (either by remaining
outstanding or by being converted into voting securities of the surviving or
acquiring entity) less than 50% of the combined voting power of the voting
securities of the Company or such surviving or acquiring entity outstanding
immediately after such merger or consolidation; (ii) any sale of all or
substantially all of the assets of the Company; (iii) the complete liquidation
or dissolution of the Company; or (iv) the acquisition of "beneficial ownership"
(as defined in Rule 13d-3 under the Exchange Act) of securities of the Company
representing 50% or more of the combined voting power of the Company's then
outstanding securities (other than through a merger or consolidation or an
acquisition of securities directly from the Company) by any "person," as such
term is used in Sections 13(d) and 14(d) of the Exchange Act, or combination of
persons, other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any corporation
owned directly or indirectly by the stockholders of the Company in substantially
the same proportion as their ownership of stock of the Company.

3 | Page

 

 

US-DOCS\105988660.1

--------------------------------------------------------------------------------

 

For purposes of this Agreement, "Cause" shall mean a termination of your
employment based upon a finding by a majority of the Board of Directors of the
Company or its successor, acting in good faith and based on its reasonable
belief at the time, that you (a) have refused to perform the explicitly stated
or reasonably assigned lawful and material duties required by your position
(other than by reason of a disability or analogous condition); (b) have
committed or engaged in a material act of theft, embezzlement, dishonesty or
fraud, a breach of confidentiality, an unauthorized disclosure or use of inside
information, customer lists, trade secrets or other confidential information;
(c) have breached a material fiduciary duty, or willfully and materially
violated any other duty, law, rule, or regulation relating to the performance of
your duties to the Company or material policy of the Company or its successor;
(d) have been convicted of, or pled guilty or nolo contendere to, misdemeanor
involving moral turpitude or a felony; (e) have willfully and materially
breached any of the provisions of any agreement with the Company or its
successor which causes material injury to the Company; (f) have willfully
engaged in unfair competition with, or otherwise acted intentionally in a manner
materially injurious to the reputation, business or assets of, the Company or
its successor; or (g) have improperly induced a vendor or customer to break or
terminate any material contract with the Company or its successor or induced a
principal for whom the Company or its successor acts as agent to terminate such
agency relationship.  “Cause” shall only exist if the Company first provides you
with written notice of any claimed ground for Cause and an opportunity to cure
such ground, if curable, for thirty (30) days. For purposes of this Agreement,
no act or failure to act on your part will be considered “willful” unless it is
done, or omitted to be done, by you intentionally, not in good faith and without
reasonable belief that the action or omission was in the best interest of the
Company.

 

For purposes of this Agreement, "Good Reason" shall mean the occurrence of any
of the following events or circumstances without your written consent: (i) a
material diminution in your base compensation; (ii) a material diminution in
your authority, duties or responsibility; (iii) a material change in the
principal geographic location at which you must perform services from South San
Francisco, California; (iv) any requirement that you engage in any illegal
conduct; or (v) a material breach by the Company of this Agreement or any other
material written agreement between you and the Company.

 

In order to establish a "Good Reason" for terminating employment, you must
provide written notice to the Company of the existence of the condition giving
rise to the Good Reason, which notice must be provided within 90 days of the
initial existence of such condition, the Company must fail to cure the condition
within 30 days thereafter, and your termination of employment must occur no
later than 30 days following the expiration of that 30-day cure period.

 

All severance or change of control payments are intended to be exempt from or,
if not, shall be made in full compliance with Section 409A and shall begin only
upon the date of your "separation from service" (as defined below), which occurs
on or after the date of termination of the employment relationship, and shall be
subject to the rules set forth below.

 

(a) It is intended that each installment, if any, of the severance or change of
control payments and benefits provided under this Agreement shall be treated as
a separate "payment" for purposes of Section 409 A of the Internal Revenue Code
and the guidance issued thereunder ("Section 409A"). Neither you nor the Company
shall have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by Section
409A.

 

(b) If, as of the date of your "separation from service" from the Company, you
are not a "specified employee" (within the meaning of Section 409A), then each
installment, if any, of the severance or change of control payments and benefits
shall be made on the dates and terms set forth in this Agreement.

4 | Page

 

 

US-DOCS\105988660.1

--------------------------------------------------------------------------------

 

(c) If, as of the date of your "separation from service" from the Company, you
are a "specified employee" (within the meaning of Section 409A), then:

 

(i) Each installment, if any, of the severance or change of control payments and
benefits due under this Agreement that, in accordance with the dates and terms
set forth herein, will in all circumstances, regardless of when the separation
from service occurs, be paid within the short-term deferral period (as defined
under Section 409A) shall be treated as a short-term deferral within the meaning
of Treasury Regulation Section 1.409A-l(b)(4) to the maximum extent permissible
under Section 409A; and

 

(ii) Each installment, if any, of the severance or change of control payments
and benefits due under this Agreement that is not described in paragraph (i)
above and that would, absent this subsection, be paid within the six-month
period following your "separation from service" from the Company shall not be
paid until the date that is six months and one day after such separation from
service (or, if earlier, upon your death), with any such installments that are
required to be delayed being accumulated during the six-month period and paid in
a lump sum on the date that is six months and one day following your separation
from service and any subsequent installments, if any, being paid in accordance
with the dates and terms set forth herein; provided, however, that the preceding
provisions of this sentence shall not apply to any installment of severance or
change of control payments and benefits if and to the maximum extent that that
such installment is deemed to be paid under a separation pay plan that does not
provide for a deferral of compensation by reason of the application of Treasury
Regulation Section 1.409A-l(b)(9)(iii) (relating to separation pay upon an
involuntary separation from service). Any installments that qualify for the
exception under Treasury Regulation Section 1.409A-l(b)(9)(iii) must be paid no
later than the last day of your second taxable year following the taxable year
in which the separation from service occurs.

 

(d) The determination of whether and when your separation from service from the
Company has occurred shall be made and in a manner consistent with and based on
the presumptions set forth in, Treasury Regulation Section 1.409A-l(h). Solely
for purposes of this paragraph (d), "the Company" shall include all persons with
whom the Company would be considered a single employer under Sections 414(b) and
414(c) of the Code.

 

(e) All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirement that (i) any  reimbursement is for
expenses incurred during your lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

 

(f) If either you or the Company reasonably determines that any payment
hereunder will violate Section 409A, you and the Company shall use best efforts
to restructure the payment in a manner that is either exempt from or compliant
with Section 409A.  You and the Company agree that they will execute any and all
amendments to this Agreement as may be necessary to ensure compliance with the
distribution provisions of Section 409A in an effort to avoid or minimize, to
the extent

5 | Page

 

 

US-DOCS\105988660.1

--------------------------------------------------------------------------------

allowable by law, the tax (and any interest or penalties thereon) associated
with Section 409A.  If it is determined that a payment under this Agreement was
(or may be) made in violation of Section 409A, the Company will cooperate
reasonably with any effort by you to mitigate the tax consequences of such
violation, including cooperation with your participation in any IRS voluntary
compliance program or other correction procedure under Section 409A that may be
available to you.

 

 

This Agreement will be binding on the parties and their successors and assigns.
The Company shall require any successors or assigns to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession or assignment
had taken place.  The terms of this Agreement and all of your rights hereunder
will inure to the benefit of, and be enforceable by, your personal
representatives, executors, administrators, successors, heirs, distributes,
devisees and legatees.

 

This Agreement shall be governed by and construed in accordance with California
law, without regard to the conflict of law rules thereof.

 

If any provision of this Agreement is determined to be illegal or unenforceable,
then the remainder of this Agreement nonetheless shall be fully enforceable and
binding upon the parties hereto, and it is the intent of the parties that a
court or arbitrator shall enforce the remainder of this Agreement to the maximum
extent permitted by law. The prevailing party in any dispute concerning the
interpretation or enforcement of this Agreement will be entitled to an award of
his or its costs and reasonable attorneys' fees, in addition to any other
eligible relief.

 

This Agreement (a) represents our entire understanding regarding the subject
matter hereof, and supersedes and replaces all prior and contemporaneous
understandings regarding such subject matter, whether oral or written,
including, without limitation, the Prior Agreement and (b) may not be modified
or amended, except by a written instrument executed by you and by a duly
authorized officer of the Company.  In the event of any conflict between any of
the terms in this Agreement and the terms of any other agreement between you and
the Company, the terms of this Agreement shall control.

 

ACCEPTANCE

 

The undersigned agrees to and accepts the terms and conditions set forth above.

 

 

 

March 25, 2019______________________/s/ Debanjan Ray___________________

Date

Debanjan Ray

 

 

 

March 25, 2019______________________/s/ Sean McCarthy__________________

Date

Sean McCarthy, Chief Executive Officer